Crownhart, J.
The lease of the premises, with option to buy, constituted an interest in the real estate. Sizer v. Clark, 116 Wis, 534, 540, 93 N. W. 539, and cases there cited. It was attempted to be shown by oral testimony, over the objection of the appellant, that Hughes did not in fact acquire any interest in the premises. The terms of the contract being in writing and unambiguous, oral testimony to show the intent of the parties was not admissible. H. H. *217Camp Co. v. Pabst B. Co. 172 Wis. 211, 178 N. W. 474; 10 Ruling Case Law, 1016.
The lessor, Fryer, did not give notice of forfeiture of the contract, but on the contrary waived the forfeiture and executed the contract of sale of the land to the defendant Hughes, thereby recognizing her interest in the real estate.
Sub. (7), sec. 3314, renumbered sec. 289.01, Stats., provides. as follows:
“. . . shall have a lien thereupon and upon the; interest of the owner of any such building, machinery or other structure or work of any kind herein mentioned, or of the interest of the person causing such work or labor to be done. . . .
“This section shall not be construed as giving a lien upon the interests of any owner in land where the work or labor is done, or material is furnished or plans or specifications or estimates are prepared, at the request of any person holding such land under any contract of lease, demise or contract for the sale thereof, with such owner unless there shall also be an express agreement between such owner and the person doing such work or labor or furnishing such material, or preparing such plans, specifications or estimates whereby such owner has. agreed to pay for or become responsible for the payment of the same, but such lien shall affect the interests only of the person holding-the land under such contract of lease, demise or sale.”
Sec. 3324, Stats., renumbered sec. 289.12, provides:
“The judgment in such action shall adjudge the amount due the plaintiff. ... It shall direct that the interest of the owner in the premises at the time of the commencement of the work or furnishing the materials for which liens are given, or which he or any person claiming under him has since acquired, or so much thereof as may be necessary, be sold to satisfy the amount of the lien of the plaintiff.”
It clearly appears from the provisions of these sections quoted that the appellants Owens and William F. Arndt Company were entitled to liens upon the interest of the de*218fendant Hughes and the defendant Peterson, who claims under her, to the amount of the’ appellants’ claims.
By the Court. — The judgment of the circuit court denying appellants’ claims for liens is reversed, with directions to enter judgment granting the appellants liens upon the premises as to the interest of the defendant Hughes at the time of the commencement of the work by appellants, or which she thereafter acquired, and the interest of anybody claiming under her since that date.